Citation Nr: 0701550	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  04-32 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for memory loss.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In May 2005, the veteran testified before the undersigned at 
the RO.  A transcript of the hearing is associated with the 
claims file.

The Board notes that the December 2003 rating decision denied 
the veteran's claims of entitlement to service connection for 
bilateral hearing loss and memory loss.  The veteran filed a 
timely notice of disagreement with both issues in February 
2004.  Thereafter, in August 2004, entitlement to service 
connection for bilateral hearing loss was granted by the RO.  
This represents a full grant of the benefit sought on appeal 
as to this issue, and this decision will be confined to the 
issue as set forth above.


FINDING OF FACT

The evidence does not show that memory loss was incurred in 
service or is related to the veteran's military service, nor 
is it shown to have been caused or aggravated by the service-
connected seizure disorder.


CONCLUSION OF LAW

Memory loss was not incurred in or aggravated by service, nor 
is it proximately due to or the result of the service-
connected seizure disorder.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, this was not done.  The Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the veteran in March 2004 was not given prior to the first 
AOJ adjudication of the claim, the notice was provided prior 
to the certification of the veteran's case to the Board and 
notice complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  That letter informed the veteran 
of the evidence required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to VA.  

In this case, all identified medical and evidentiary records 
relevant to the issue on appeal have been requested or 
obtained.  Therefore, there are no outstanding records to 
obtain.  The available medical evidence is sufficient for an 
adequate determination of the appellant's claim.  Therefore, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claim for service connection is being denied, no 
effective date or rating will be assigned, so there can be no 
possibility of any prejudice to the veteran.


II.  Discussion and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, service connection is warranted for a disability 
which is aggravated by, proximately due to, or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310.  
Any additional impairment of earning capacity resulting from 
a service-connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, also 
warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  When service connection is thus established for a 
secondary condition, the secondary condition is considered a 
part of the original condition.  Id.

The veteran contends that he incurred a head injury in 
service that led to a seizure disorder.  Entitlement to 
service connection for a seizure disorder was granted in an 
October 2004 rating decision.  The veteran testified during 
his May 2005 hearing that his memory loss is related to his 
seizure disorder.  He had also previously stated that he 
believed the memory loss was due directly to his head injury 
in service.

A review of the service medical records shows the veteran 
incurred head injury during one or more fights in service.  
Medical records dated in April, June, July, and December 1976 
show treatment for head trauma as related to assault.  
Several service medical records also show the veteran was 
treated in psychiatric services for chronic alcoholism and 
marital discord.  There is no indication that the veteran 
reported or was found to suffer from memory loss in service.  
Upon separation, the veteran's June 1977 neurologic and 
psychiatric examinations were normal.  It was noted that the 
veteran had a history of evaluations for marital disharmony 
and alcohol abuse.

Post-service VA outpatient and hospitalization records dated 
from October 1977 to December 1983 show the veteran was 
treated numerous times for various psychiatric disorders.  
His diagnoses included a history of a fractured skull, 
chronic alcohol dependence, chronic adjustment disorder and a 
personality disorder.  None of these records show evidence of 
memory loss except for neuropsychological testing showing 
some mild recall impairment in August 1983.

In September 2003, the veteran underwent VA examination.  His 
claims file was reviewed.  He had problems while in the Navy 
with drinking, marital discord, an immature personality, and 
impulsivity.  He was hit on the head in 1976.  His 
neurological examination afterwards was normal.  1981 records 
showed the veteran used alcohol, LSD, and amphetamines.  He 
was violent and suicidal while drunk.  He had been treated 
several times for alcohol and had spent time in jail for 
driving while intoxicated.

The veteran reported feeling depressed.  He could not hold a 
job, and he had no energy.  He complained of short- and long-
term memory loss.  He stated the symptoms began more than 
twenty years ago and had recently worsened.  He had a history 
of drug and alcohol use.  He stopped drinking alcohol almost 
two years ago.

On examination, there was no impairment of thought process or 
communication.  He was oriented.  Long-term memory was good.  
He had some problems with short-term memory.  For example, 
the veteran would set a tool or soda down and forget where it 
is.  He described entering his house and forgetting why.  He 
would go out to his truck and have to turn around because he 
forgot where he went.  Immediate recall and short-term memory 
were good when tested.  The veteran indicated that when he 
paid attention to what he was doing, his short-term memory 
and immediate recall were good.

The examiner indicated that the veteran showed good long-term 
and short-term memory.  Due to alcohol abuse, his brain had 
aged faster than someone that does not abuse alcohol, so he 
noticed short-term memory coming fast with an age matched 
control.  The veteran related his head trauma and loss of 
consciousness in service to the examiner.  The examiner 
indicated that the veteran gave no symptoms of sequelae to 
the head trauma he suffered in the military.  The examiner 
opined that the veteran's memory loss was not related to his 
military service.  It was related to his alcohol use and age.

In an additional VA examination report regarding the 
veteran's headaches, also dated in September 2003, he 
reported a six to ten year history of memory loss.  He had 
difficulty with names, dates, and places.  The diagnosis was 
memory loss.  The examiner indicated that he did not believe 
the memory loss was related to the head trauma.  The memory 
problems began six to ten years ago, long after the head 
injury.  The memory problems were more likely than not 
related to his life-long history of ethanol abuse.

A December 2003 VA outpatient record shows the veteran 
complained of losing memory since a head injury in 1974, and 
a July 2004 VA outpatient record shows the veteran complained 
of short-term memory loss.  His memory was intact on 
examination in September 2004.

In May 2005, the veteran testified before the undersigned.  
He stated he began having trouble with his memory two years 
after separation from service.  He believed it was associated 
with his service-connected seizure disorder.  He was told by 
a neurologist that his memory loss was due to nerve damage.  
The veteran constantly carried a notebook with him so he 
would not miss appointments.  He had the most trouble with 
short-term memory.

Based on the record, the Board finds there is a lack of 
evidence to show that the veteran's memory loss is related to 
his military service or his seizure disorder.  While the 
veteran has contended that this is the case, two medical 
opinions of record, the only two contained in the claims 
file, attribute the veteran's memory loss to his years of 
alcohol abuse, not his head trauma in service or his seizure 
disorder.

Both VA examiners that attributed the veteran's memory loss 
to his alcohol abuse thoroughly reviewed the claims file.  
Both were aware of the veteran's head trauma in service and 
had reviewed his claims file and medical history.  These 
examiners agreed on the cause of the veteran's memory loss, 
and no medical opinion of record shows otherwise.

The Board recognizes that the veteran believes that his 
memory loss is due to his head trauma in service or his 
service-connected seizure disorder.  The Board respects the 
veteran's right to offer his opinion, and his sincerity is 
not in question.  However, while the veteran is certainly 
capable of providing evidence of symptomatology, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge, such as the etiology of a disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Consequently, the Board finds that the evidence against the 
veteran's claim of entitlement to service connection for 
memory loss outweighs the evidence in its favor.  As the 
evidence preponderates against the claim for service 
connection for memory loss, the benefit-of-the-doubt doctrine 
is inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).


ORDER

Service connection for memory loss is denied.




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


